             Case 2:18-cv-00525-RSL Document 295 Filed 05/24/21 Page 1 of 4




 1                                                                  The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9 ADRIENNE BENSON AND MARY
   SIMONSON, individually and on behalf of all          No. 2:18-cv-00525-RSL
10 others similarly situated,
                                                        DOUBLE DOWN INTERACTIVE,
11                            Plaintiffs,               LLC’S RESPONSE TO
                                                        INTERNATIONAL GAME
12          v.                                          TECHNOLOGY’S AND IGT’S
                                                        MOTION TO SEAL RESPONSE TO
13 DOUBLE DOWN INTERACTIVE, LLC, et al.,                PLAINTIFFS’ MOTION FOR
                                                        CLASS CERTIFICATION AND
14                            Defendants.               PRELIMINARY INJUNCTION
15                                                      NOTED ON MOTION CALENDAR:
                                                        May 28, 2021
16

17

18
19

20

21

22

23

24

25

26

27
     DOUBLE DOWN’S RESP. TO INT’L GAME TECHS. & IGT’S MTS
     RESP. TO PLS.’ MOT. FOR CLASS CERT. & PI (2:18-CV-00525-RSL)           Davis Wright Tremaine LLP
                                                                                     L AW O FFICE S
                                                                               920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
                                                                          206.622.3150 main · 206.757.7700 fax
              Case 2:18-cv-00525-RSL Document 295 Filed 05/24/21 Page 2 of 4




 1                                      I.         INTRODUCTION
 2          Double Down Interactive, LLC (“Double Down”) respectfully submits this response to

 3 International Game Technology and IGT’s Motion to Seal Response to Plaintiffs’ Motion for

 4 Class Certification and Preliminary Injunction (“IGT’s Motion”). Dkt. 274. IGT’s Motion

 5 requests this Court seal Exhibits A-D of its Response to Plaintiffs’ Motion for Class Certification

 6 and Preliminary Injunction (“IGT’s Response”); these exhibits contain confidential agreements

 7 between IGT and Double Down’s parent company DoubleUDiamond LLC (“DoubleU”). These

 8 contracts have been properly designated as “Confidential” under the Stipulated Protective Order
 9 in this case. Dkt. 123, because the information in these exhibits is sensitive commercial

10 information the disclosure of which would risk harm to both IGT’s and Double Down’s

11 competitive position within its industry. See Dkt. 123 § 2.1.

12                                           II.    ARGUMENT
13          As the Ninth Circuit and courts in this district have recognized, a district court may seal

14 records when it finds a “compelling reason . . . to keep certain judicial records secret.” Ctr. for

15 Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-97 (9th Cir. 2016) (quoting Kamakana

16 v. City & Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006)).

17          Here, the underlying information consists of confidential financial and contractual

18 information, such as licensing fees, royalties, and sensitive negotiated business terms. Dkt. 274 at
19 3. This is “business information that might harm a litigant’s competitive standing.” Ctr. for Auto

20 Safety, 809 F.3d at 1096-97; see also Nat’l Prods., Inc. v. Aqua Box Prods., LLC, 2013 WL

21 12106901, at *1 (W.D. Wash. Mar. 25, 2013) (granting motion to seal party’s confidential sales

22 data to prevent harm to party’s “competitive position with respect to future business”); BBC Grp.

23 NV LLC v. Island Life Rest. Grp. LLC, 2020 WL 978260, at *2-3 (W.D. Wash. Feb. 28, 2020)

24 (granting motion to seal financial and banking information to prevent disclosure to business

25 competitors).

26          Specifically, these exhibits include the confidential formula for DoubleU’s licensing fee,

27 information on royalty payments, discussions of insurance, and confidential contractual terms.
     DOUBLE DOWN’S RESP. TO INT’L GAME TECHS. & IGT’S MTS
     RESP. TO PLS.’ MOT. FOR CLASS CERT. & PI (2:18-CV-00525-RSL) - 1           Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
                                                                                   920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
             Case 2:18-cv-00525-RSL Document 295 Filed 05/24/21 Page 3 of 4




 1 This information could be utilized by both parties’ competitors to gain a competitive advantage.

 2 For this very reason, Double Down maintains the confidentiality of these agreements and would

 3 not release them publicly. Declaration of Joe Sigrist (“Sigrist Decl.”) ¶ X.

 4          The commercially sensitive nature of these agreements and the risk of competitive harm

 5 posed by their disclosure substantially outweighs any public interest in their viewing.

 6 Maintaining Exhibits A-D under seal to protect IGT’s and Double Down’s proprietary sensitive

 7 business information will not interfere with the public’s ability to understand IGT’s Response

 8 because, although the contractual agreements are cited to, viewing their contents and negotiated
 9 terms is not necessary to understanding the legal arguments underpinning IGT’s Response. See

10 Dkt. 271 (citing sparingly to Exhibits A-D). Consequently, the public’s need to view these

11 documents is outweighed by IGT and Double Down’s need to keep the information confidential.

12          Accordingly, IGT’s Motion should be granted. See, e.g., FTC v. Amazon.com, Inc., 2016

13 WL 4447049, at *2-3 (W.D. Wash. Aug. 24, 2016) (partially granting motion to seal where the

14 risk of competitive harm outweighed the public interest in disclosing sensitive commercial

15 information that was not heavily relied upon by the court when considering the underlying

16 motion). Sealing Exhibits A-D of IGT’s Response, and the limited references to it within IGT’s

17 Response, is necessary to protect IGT’s and Double U’s sensitive contractual terms, and is in

18 compliance with the parties’ Stipulated Protective Order and the governing law. For these
19 reasons, Double Down respectfully requests that the Court grant IGT’s Motion and maintain

20 these exhibits under seal.

21

22

23

24

25

26

27
     DOUBLE DOWN’S RESP. TO INT’L GAME TECHS. & IGT’S MTS
     RESP. TO PLS.’ MOT. FOR CLASS CERT. & PI (2:18-CV-00525-RSL) - 2         Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
                                                                                 920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
             Case 2:18-cv-00525-RSL Document 295 Filed 05/24/21 Page 4 of 4




 1          DATED this 24th day of May, 2021.

 2                                                  DAVIS WRIGHT TREMAINE LLP
 3                                                  Attorneys for Double Down Interactive, LLC
 4
                                                    By s/ Jaime Drozd Allen
 5                                                     Jaime Drozd Allen, WSBA #35742
                                                       Stuart R. Dunwoody, WSBA #13948
 6                                                     Cyrus E. Ansari, WSBA #52966
                                                       Benjamin J. Robbins, WSBA #53376
 7                                                     Jordan Harris, WSBA #55499
                                                       920 Fifth Avenue, Suite 3300
 8                                                     Seattle, Washington 98104
                                                       Telephone: 206-757-8039
 9                                                     Fax: 206-757-7039
                                                       E-mail: jaimeallen@dwt.com
10                                                     E-mail: stuartdunwoody@dwt.com
                                                       E-mail: cyrusansari@dwt.com
11                                                     E-mail: benrobbins@dwt.com
                                                       E-mail: jordanharris@dwt.com
12
                                                        Sean M. Sullivan (admitted pro hac vice)
13                                                      Sarah Burns (admitted pro hac vice)
                                                        865 South Figueroa Street
14                                                      Los Angeles, CA 90017
                                                        Telephone: 213-633-6800
15                                                      Fax: 213-633-6899
                                                        E-mail: seansullivan@dwt.com
16                                                      E-mail: sarahburns@dwt.com
17

18
19

20

21

22

23

24

25

26

27
     DOUBLE DOWN’S RESP. TO INT’L GAME TECHS. & IGT’S MTS
     RESP. TO PLS.’ MOT. FOR CLASS CERT. & PI (2:18-CV-00525-RSL) - 3       Davis Wright Tremaine LLP
                                                                                     L AW O FFICE S
                                                                               920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
                                                                          206.622.3150 main · 206.757.7700 fax
